EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination a humidity sensor comprising:
“a thickness of the second humidity sensing film is larger than a thickness of the first humidity sensing film” in combination with the other limitations of the claim.
Claims 2-4 and 6-9 are allowed as depending on Claim 1.
Claim 10 is allowed on the same grounds as Claim 1.
Claims 11 and 12 are allowed as depending on Claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of record is Baxter (US 4,564,882) in Figure 1 who teaches lower electrodes 12 and 14 on substrate 10 with first humidity sensing film 22 on top of lower electrodes 12 and 14 and upper electrode 24 with an opening pattern on top of film 22. Second humidity sensing film 26 is on top of upper electrode 24. 
However, film 26 does not make contact with film 22 through the openings in electrode 24. Also there is no teaching or suggestion that thickness t2 of 26 is greater than thickness t1 of 22.

    PNG
    media_image1.png
    396
    549
    media_image1.png
    Greyscale


Another relevant prior art of record is Katsuperu (JP H09196878 A) who teaches in Figure 11 substrate S, multiple layers of humidity sensing films G1-G3, and electrodes D, W1, W2 and V.
Katsuperu does not teach any of the humidity sensing films having different thicknesses.

    PNG
    media_image2.png
    307
    547
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        06/17/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868